Per Curiam.
Amaury Dominguez challenges an order awarding the servicer the costs of post-foreclosure judgment expenditures in relation to the subject property. We reverse and remand because the affidavit of additional advances filed by the servicer and not admitted into evidence was wholly inadequate to prove the amounts of the ser-vicer’s expenditures. See generally Broxmeyer v. Elie, 647 So.2d 893, 895 (Fla. 4th DCA 1994) (“Where there is no proof of damages, there can be no recovery.”). On remand, the servicer must prove the expenses incurred and its entitlement to reimbursement for those expenses pursuant to the final judgment.

Reversed and remanded.

Damoorgian, Ciklin, JJ., and Harizman, Michael A., Associate Judge, concur,,